Jackson v. Virginia, 443 U.S. 307, 319 (1979); McNair v. State, 108 Nev.
                    53, 56, 825 P.2d 571, 573 (1992).
                                Here, evidence was presented that the victim was shot in the
                    chest in his apartment on Father's Day. A single bullet passed through a
                    security screen door, the right and left ventricles of the victim's heart, and
                    lodged in the living room wall. A .380-caliber cartridge case was found
                    outside the apartment. That night Jones' girlfriend told detectives that
                    the victim had previously burglarized their nearby apartment and still
                    owed Jones some money for the break-in. Three days before the murder,
                    at 9:15 p.m., Jones texted a friend and asked, "You still got that 380 bro."
                    A witness named Jimmie testified that the burglary occurred three days
                    before the murder and Jones questioned all of the occupants of the
                    apartment complex the following day to find out whether they saw
                    anything. Jimmie saw Jones outside the victim's apartment that
                    afternoon. Although he could not hear what Jones and the victim were
                    saying to each other, Jones looked more excited and was throwing his
                    arms around. A few days before the shooting, another witness, William,
                    overheard Jones tell another occupant of the apartment complex that
                    "someone owes me money, I'm getting my money."
                                On the day of the murder, the victim and his neighbor,
                    Loretta, were drinking a 32-pack of beer and carousing in his apartment
                    when they heard someone banging loudly on the door and window.
                    Jimmie testified that he saw Jones knocking on the victim's door and
                    asking him to come outside to talk with him. Loretta heard the man use
                    her name while he was yelling at the victim and heard the number five
                    which she believed was a reference to some denomination of money. The

SUPREME COURT
       OF
    NEVADA
                                                          2
(0) 1947A 44415*4
                  victim called 911 but was too drunk to communicate when the police
                  arrived around 9:18 p.m., and officers told him that he should file a
                  complaint when he was sober. Jimmie told detectives that he saw Jones
                  return to the victim's apartment a second time and continue knocking
                  after the police left and before it got dark. Loretta passed out and was
                  awoken by a loud bang. Although she did not remember what happened
                  next, other witnesses testified that she ran out of the apartment yelling,
                  "they shot him over five dollars." A call came in to dispatch at 10:38 p.m.
                  but by the time police and medical personnel arrived, the victim was dead.
                              Loretta's brother William was watching television and
                  drinking beer with his girlfriend when he heard the gunshot. He testified
                  that he looked out the window and saw a man with short hair standing by
                  a black car which drove off at a high rate of speed. Detective Ivie testified
                  that, on the night of the murder, William motioned for him to come closer,
                  looked up and down the street nervously, and told him that he saw Jones
                  run from the apartment complex to a black Dodge Neon and drive off at a
                  high rate of speed.
                              Although there were a number of credibility issues for many of
                  the witnesses, "it is the jury's function, not that of the court, to assess the
                  weight of the evidence and determine the credibility of witnesses."
                  McNair, 108 Nev. at 56, 825 P.2d at 573. We conclude that a rational
                  juror could infer from these circumstances that Jones committed second-
                  degree murder with the use of a deadly weapon. See NRS 200.010(1); MRS
                  200.030(2). The jury's verdict will not be disturbed on appeal where, as
                  here, sufficient evidence supports the conviction. Bolden v. State, 97 Nev.
                  71, 73, 624 P.2d 20, 20 (1981); see also Rugamas v. Eighth Judicial Dist.

SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A 94009
                Court, 129 Nev.     „ 305 P.3d 887, 893 (2013) (explaining that, if the
                requirements of NRS 51.035(2)(a) are met, a statement inconsistent with
                declarant's testimony is "admissible as substantive evidence"); Buchanan
                v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003) (circumstantial
                evidence alone may sustain a conviction).
                            Second, Jones contends that the district court erred by
                refusing to include a jury instruction discussing voluntary manslaughter
                and the State's burden of proof. On the third day of trial, Jones filed a
                written objection to the State's proposed jury instructions, which cited
                binding precedent and requested the district court to include the same
                voluntary manslaughter instruction requested in Crawford v. State, 121
                Nev. 744, 750, 121 P.3d 582, 586 (2005). The proposed instruction read:
                            If after the consideration of all the evidence you
                            have a reasonable doubt as to whether or not the
                            defendant acted in a heat of passion caused by the
                            requisite legal passion, you must return a verdict
                            of voluntary manslaughter. This is because the
                            State has the burden of proving beyond a
                            reasonable doubt that the defendant did not act in
                            the heat of passion.
                The State contends that the district court did not abuse its discretion by
                refusing to proffer this additional instruction because it was redundant. It
                argues that two other instructions were sufficient to put the jury on notice
                of the substance of Jones' proposed instruction because those instructions
                informed jurors that they must return a verdict of voluntary manslaughter
                if they have a reasonable doubt about whether Jones committed murder
                and explained that a killing committed in the heat of passion will reduce
                homicide to voluntary manslaughter. We conclude that Jones' proposed


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                instruction is not redundant with these two jury instructions. 2 Even
                though the principle of law included in Jones' proposed instruction could
                be inferred by all of the instructions provided to the jury, the district court
                may not refuse Jones' proposed instruction on this ground.      See Crawford,
                121 Nev. at 754, 121 P.3d at 588-89 (overruling Stroup v. State, 110 Nev.
                525, 528, 874 P.2d 769, 771 (1994), and concluding that "Wurors should
                neither be expected to be legal experts nor make legal inferences with
                respect to the meaning of the law; rather, they should be provided with
                applicable legal principles by accurate, clear, and complete instructions
                specifically tailored to the facts and circumstances of the case"). "This
                court has consistently held that the defense has the right to have the jury
                instructed on its theory of the case as disclosed by the evidence, no matter
                how weak or incredible that evidence may be." Id. at 751, 121 P.3d at 586


                      Additionally, we note that the two instructions cited by the State
                      2
                erroneously suggest that "[Ole crime of murder may include the crime of
                voluntary manslaughter" and voluntary manslaughter is not a type of
                homicide. The term homicide includes voluntary and involuntary
                manslaughter. See NRS 200.010 to NRS 200.260; Alford v. State, 111 Nev.
                1409, 1412, 906 P.2d 714, 715 (1995) (discussing three categories of
                homicide; first-degree murder, second-degree murder, and voluntary
                manslaughter). The crime of murder never includes voluntary
                manslaughter. See NRS 200.010(1) (defining murder as killing "[w]ith
                malice aforethought, either express or implied"); NRS 200.020(2)
                (explaining that "[m]alice shall be implied when no considerable
                provocation appears" (emphasis added)); NRS 200.040 (defining
                manslaughter as killing "without malice express or implied"); State v.
                Salgado, 38 Nev. 64, 81, 150 P. 764, 765 (1915) (explaining that express
                malice and irresistible passion cannot coexist), overruled on other grounds
                by Bryant v. State, 72 Nev. 330, 333, 305 P.2d 360, 361 (1956).



SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                 (internal quotation marks omitted). Therefore, we conclude that the
                 district court abused its discretion by refusing to proffer the instruction.
                             We consider the totality of the circumstances and the entire
                 record to determine whether this error was harmless beyond a reasonable
                 doubt.   See id. at 756 n.30, 121 P.3d at 590 n.30. The entirety of the
                 State's argument in support of harmless error is that, "[biased on the
                 evidence against Appellant here, the jury would have reached the same
                 verdict notwithstanding Appellant's redundant proffered instruction." It
                 does not analyze the facts of this case with respect to the elements of
                 voluntary manslaughter. In this case there were no eyewitnesses to the
                 shooting itself The only evidence presented was that Jones was upset
                 about the victim burglarizing his apartment, upset that the victim had not
                 paid Jones the money he owed, worried that he only had a hundred dollars
                 to pay the rent for the apartment where he lived with his girlfriend and
                 two young children, and angrily banged on the victim's door and window
                 demanding to talk with the victim before and after the victim called the
                 police. According to the State's interpretation of the evidence during
                 closing arguments, Jones was angrily banging on the door for about ten
                 minutes before the victim opened the door and Jones fired a single shot
                 through the security door killing the victim. According to Loretta, the
                 victim sounded upset when he spoke to the 911 operator shortly before the
                 shooting. At the time of his death, the victim had a .321 percent blood-
                 alcohol content. In light of the State's argument and the paucity of
                 evidence as to "whether or not, at the time of the killing, the reason of the
                 accused was obscured or disturbed by a passion to such an extent as would
                 cause the ordinarily reasonable person of average disposition to act rashly

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    0
                 and without deliberation and reflection and from such passion rather than
                 from judgment," Ricci v. State, 91 Nev. 373, 383 n.10, 536 P.2d 79, 84 n.10
                 (1975) (defining "heat of passion"), we conclude that the State has failed to
                 satisfy its burden to demonstrate that the district court's failure to include
                 Jones' proffered instruction was harmless beyond a reasonable doubt.
                 Therefore, we
                               ORDER the judgment of conviction REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.



                                                                         J.



                                                                                             J.
                 Parraguirre                                 Saitta


                 CC:   Hon. Valerie Adair, District Judge
                       Special Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e